NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2025-18T4

ANTOINETTE
TUTTOILMONDO,

          Plaintiff-Appellant,

v.

HUNGMO LIN,

     Defendant-Respondent.
________________________

                   Argued November 2, 2020 – Decided December 17, 2020

                   Before Judges Hoffman and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Docket No. L-7154-16.

                   Carleen M. Steward argued the cause for appellant
                   (Fruhschein & Steward, LLC, attorneys; Carleen M.
                   Steward, of counsel and on the brief).

                   Lisa R. Marshall argued the cause for respondent (Law
                   Offices of Viscomi & Lyons, attorneys; Lisa R.
                   Marshall, on the brief).

PER CURIAM
      Plaintiff Antoinette Tuttoilmondo appeals the January 11, 2019 order

denying her motion for a new trial. The jury interrogatories in this personal

injury case did not expressly provide that plaintiff's burden of proof was by a

preponderance of the evidence. Plaintiff contends this omission constituted a

miscarriage of justice. For reasons that follow, we affirm the trial court's order.

      We glean the facts from the trial record. On September 11, 2015, plaintiff

was employed as a school crossing guard. She alleges she was struck by a

vehicle driven by defendant Hung-Mo Lin, who did not stop. Plaintiff alleges

she sustained permanent injuries from the accident. Defendant testified she did

not remember hitting anyone in the crosswalk. She received a ticket, however,

for violation of N.J.S.A. 39:4-36 — failure to yield to a pedestrian in a crosswalk

— that she paid.

      Plaintiff filed a complaint and jury demand alleging that defendant

operated her vehicle in a negligent and careless manner.           The complaint

requested damages for plaintiff's personal injuries. Defendant's answer denied

knowledge of the accident. The case was tried to a jury over a four-day period.

      Counsel for plaintiff explained the burden of proof in his opening

statement. "In a civil case, the burden of proof is a preponderance of the




                                                                           A-2025-18T4
                                        2
evidence, more likely than not, [fifty-one] percent." Later in the opening,

counsel explained to the jury:

              [T]he preponderance of the evidence is the . . . standard
              we have to prove our case by, preponderance of the
              evidence, [fifty-one] to [forty-nine], more likely than
              not, probably true.

                    ....

              It’s not like in the O.J. case; right? The O.J. case is
              . . . a criminal case. That was beyond a reasonable
              doubt . . . . That's a lot higher standard . . . .

        The judge conducted a charge conference near the end of the trial. The

court supplied counsel with a proposed charge and jury verdict sheet. The judge

explained he would be using the preponderance of the evidence standard.

        The transcript 1 indicates the proposed verdict sheet included three

questions: "[w]as . . . defendant negligent in the operation of her vehicle? . . .

[W]as the negligence a proximate cause of the accident on September 11, 2015

. . . [D]id plaintiff sustain a permanent injury . . . as a proximate result of the

accident?"

        Counsel for plaintiff objected to the verdict sheet:

              And — one more thing, Judge. The jury verdict sheet
              is kind of confusing in the way it states: "Did
              Antoinette Tuttoilmondo, plaintiff, prove that Hung-

1
    The verdict sheet was not included in the appendix.
                                                                           A-2025-18T4
                                          3
            Mo Lin, defendant was negligent?" I would — I think
            they're going to maybe read that [as] did she prove it
            was from the — from the witness stand. I think it's
            more appropriate to say did plaintiff prove Hung-Mo
            Lin. Then they'll think it as — as me and her together.
            Or was Hung-Mo Lin negligent. But if you put down
            "did Antoinette Tuttoilmondo, plaintiff, prove" I'm
            afraid they're going to read that as from — from her
            testimony.

The trial judge declined to modify the verdict sheet.

      Plaintiff's and defendant's counsel both referred to the burden of proof in

their closing arguments to the jury. Defendant's counsel argued:

            I submit to you that the evidence in this case fails to
            show that it was my client who was involved in the
            accident with the plaintiff. It is the plaintiff's burden of
            proof. If it's [fifty/fifty], then . . . you decide in favor
            of the defendant. The plaintiff . . . [has] to . . . show
            that it's more likely than not that it was my client who
            was involved in this accident.

      Plaintiff's counsel argued in closing:

            I told you earlier that this case is . . . we have to prove
            our case by a preponderance of evidence. [Fifty-one]
            to [forty-nine]. If Antoinette proves her case by [fifty-
            one] to [forty-nine], we've proved our case. I'm saying
            we proved it by a lot more, but all she has to prove it is
            [fifty-one/forty-nine].

            So there's a verdict sheet. This verdict sheet has four
            questions. One of them is—same questions I gave you.
            Did the defendant cause the accident? Did the accident
            cause the injuries? Did the negligence cause the
            accident? Did the negligence cause the injuries?

                                                                           A-2025-18T4
                                         4
      Following the closing arguments, the trial court instructed the jury on the

law. The court explained that the burden of proof was on plaintiff and that it

could be satisfied by a preponderance of the evidence. The court explained the

preponderance of the evidence standard:

            [n]ow, the party with the burden of proof—in this case,
            the plaintiff—has to sustain her burden by a standard
            called the preponderance of the evidence.

            To sustain it, it means the evidence that supports her
            claim, the evidence favoring the plaintiff, must be
            greater than and be more persuasive in your minds than
            contrary evidence. It makes no difference if the weight
            is small or large, if—it's like a scale. If the scale tips
            in favor of the plaintiff, the plaintiff is entitled to a
            verdict. As long as the evidence supporting the claim
            weighs heavy in your minds, it is the quality of the
            evidence, not the quantity, which governs.

            However, if you find that the evidence is equal in
            weight—in other words, if you can't tell whether or not
            the plaintiff has proven that the defendant was
            negligent and that her negligence caused the accident
            and her injuries—then your verdict must be for the
            defendant.

      The trial court referenced the preponderance of the evidence standard

again when instructing the jury on negligence.

            [I]f you find that the defendant was negligent and that
            the defendant caused injuries to the plaintiff, that the
            negligence was a proximate cause of the plaintiff's
            injuries, then the plaintiff must prove, in order to

                                                                         A-2025-18T4
                                        5
            recover damages for those injuries, by a . . .
            preponderance of evidence, that she sustained injuries .
            . . which [is] a permanent injury within a reasonable
            degree of medical probability.

      The court explained to the jury that there was a jury verdict sheet to assist

them and read the questions to the jury as follows:

            Question number one. Did Antoinette Tuttoilmondo,
            plaintiff, prove that Hung-Mo Lin, defendant, was
            negligent at the time of the accident on September 11,
            2015?

                  ....

            Two. Did Antoinette Tuttoilmondo, plaintiff, prove
            that the negligence of . . . Hung-Mo Lin, defendant, was
            a proximate cause of the accident?

                  ....

            Three. Did Antoinette Tuttoilmondo, plaintiff, prove
            that she sustained a permanent injury as a proximate
            result of the September 11, 2015 accident?

Following deliberations, the jury returned a no-cause verdict against plaintiff

finding on question one that she was not negligent. The verdict sheet explained

the jury did not have to answer the other questions if number one was "no."

      Plaintiff filed a motion for a new trial arguing the verdict sheet was

deficient. Counsel did not mention that preponderance of the evidence was

omitted. He argued that use of the word "prove" in the instructions "means proof


                                                                           A-2025-18T4
                                        6
beyond a reasonable doubt, mathematical proof." He argued "in this case the

word 'prove' raised the standard, and therefore, the jury was not able to go

forward with the . . . rest of the questions."

      The trial court rejected plaintiff's arguments. The court found that

             [p]roof is what the plaintiff must do. And that's the
             charge. It was reiterated in the openings. It was
             reiterated in the closings. Both counsel in the openings
             and closings gave the burden of proof. The [c]ourt gave
             the burden of proof.

             To prove does not elevate it in any way. There is no
             possibility that any jury would ever be misled into
             thinking it became an enhanced burden of proof.

             I find that the interrogatory was appropriate, and that
             there was no possibility the jury could have been
             confused, and, therefore, the motion is denied.

      On appeal, plaintiff raises these issues:

             POINT I

             THE FAILURE TO INCLUDE THE BURDEN OF
             PROOF ON THE JURY VERDICT SHEET
             RESULTED IN A MISCARRIAGE OF JUSTICE
             UNDER THE LAW.

             POINT II

             A DE NOVO REVIEW OF THE TRIAL JUDGE'S
             DECISION IS PROPER WHERE THE ISSUE
             INVOLVES A QUESTION OF LAW.



                                                                         A-2025-18T4
                                         7
      Our standard of review of a trial court's denial of a motion for a new trial

is "substantially the same as that controlling the trial court except that due

deference should be made to its 'feel of the case,' including credibility."

Feldman v. Lederle Lab'ys., 97 N.J. 429, 463 (1984).               "A trial court's

determination is 'not reversed [by an appellate court] unless it clearly appears

that there was a miscarriage of justice under the law.'" Ibid. (alteration in

original) (quoting R. 2:10–1). A miscarriage of justice exists when a "pervading

sense of 'wrongness'" justifies the "undoing of a jury verdict . . . ." Lindenmuth

v. Holden, 296 N.J. Super. 42, 48 (App. Div. 1996) (quoting Baxter v. Fairmont

Food Co., 74 N.J. 588, 599 (1977)). It is a verdict that "shock[s] the conscience

of the court and convince[s] it that to sustain the verdict would be manifestly

unjust." Feldman, 97 N.J. at 462 (alterations in original) (quoting Carrino v.

Novotny, 78 N.J. 355, 366 (1979)).

      Plaintiff argues the no-cause verdict was a miscarriage of justice because

it was in conflict with the evidence. Plaintiff urges us to review the trial cour t's

denial of a new trial under the de novo standard of review because she contends

a question of law has been raised. Plaintiff argues the verdict sheet should have

said plaintiff had the burden of proof by a preponderance of the credible




                                                                             A-2025-18T4
                                         8
evidence. Without explaining the burden of proof, she contends it is not possible

to know if the jury applied the appropriate burden of proof.

         "The court may require a jury to return only a special verdict in the form

of a special written finding upon each issue of fact" by submitting "written

questions which can be categorically or briefly answered . . . ." R. 4:39-1. The

purposes served by jury interrogatories are: "to require the jury to specifically

consider the essential issues of the case, to clarify the court's charge to the jury,

and to clarify the meaning of the verdict and permit error to be localized." Ponzo

v. Pelle, 166 N.J. 481, 490-91 (2001) (quoting Wenner v. McEldowney & Co.,

102 N.J. Super. 13, 19 (App. Div. 1968)). The questions to the jury are to be

clear.     Benson v. Brown, 276 N.J. Super. 553, 565 (App. Div. 1994).

"Ordinarily, 'a trial court's interrogatories to a jury are not grounds for reversal

unless they were misleading, confusing, or ambiguous.'" Ponzo, 166 N.J. at 490

(quoting Sons of Thunder v. Borden, Inc., 148 N.J. 396, 418 (1997)).                In

reviewing the verdict sheet for reversible error, the court "should consider it in

the context of the charge as a whole." Id. at 491. The Court noted in Ponzo that

if the jury charge is "accurate and thorough" that this "often can cure the

potential for confusion that may be present in an interrogatory." Ibid.




                                                                             A-2025-18T4
                                          9
      We review this verdict sheet in the context of the jury instructions.

Plaintiff does not argue that the verdict sheet was misleading. Her claim is that

the verdict sheet raised the burden of proof by using the word "prove" and by

omitting the phrase "preponderance of the evidence." Even if counsel intended

this objection to raise the same issue argued on appeal, there is no basis to find

this omission constituted a miscarriage of justice warranting a new trial.

      Plaintiff cites no authority that requires the jury verdict sheet to include

the burden of proof in the questions. The judge correctly explained the burden

of proof to the jury. The jury needed to apply only one burden of proof. Both

counsel referenced the burden of proof in their openings; plaintiff's counsel

referenced the burden and the verdict sheet in his closing arguments. They both

discussed what was meant by the preponderance of the evidence. In this context,

where the jury instructions are unchallenged, where the instructions were clear

and thorough, and where the jury verdict sheet was not misleading, plaintiff

simply has not shown there was any error that constituted a miscarriage of

justice.

      Plaintiff has taken out of context and misconstrued the trial judge's off -

handed comment to the jury at the outset of the instructions that "[y]ou're not

going to be able to remember everything I tell you . . . ." This statement wa s


                                                                             A-2025-18T4
                                       10
followed by "but between the six of you who are deliberating, all six of you will

remember everything." Our jurisprudence assumes that the jury applies the law

as instructed. Cohen v. Cmty. Med. Ctr., 386 N.J. Super. 387, 399 (App. Div.

2006).

      Plaintiff argues that because the verdict sheet used the word "prove" that

the jury could apply a burden of proof more stringent than the preponderance of

the evidence. She cites no support for that assumption. The jury was instructed

by the judge on just one burden of proof — preponderance. We have every

reason to think the jury would apply what they were instructed. Ibid.

      After carefully reviewing the record and the applicable legal principles,

we conclude that plaintiff's further arguments are without sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-2025-18T4
                                      11